Citation Nr: 1514854	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to January 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of service connection for bilateral hearing loss and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to be related to/caused by his exposure to noise trauma in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant claim.  However, as this decision grants the benefit sought for the issue being addressed (entitlement to service connection for tinnitus), there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for disability diagnosed after service when the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection requires evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

The Veteran contends that his tinnitus was caused by noise trauma in service.  On August 2009 VA audiological examination, he reported that he had exposure to loud noise in service when working in the communications center, and that he fired weapons without hearing protection.  In his June 2010 notice of disagreement, he asserted that his tinnitus was due to the teletype machines in the communications center and that he worked next to diesel generators and flight lines.  His DD Form 214 indicates that he served in the communications squadron.  Based on his service records and his accounts, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

The Veterans service treatment records (STRs) are silent for complaints of or treatment for tinnitus. 

On August 2009 VA audiological examination, the Veteran reported that he experienced tinnitus as ringing in his ears and that he uses a medicated sleep aid from VA to help him sleep as the tinnitus makes sleeping difficult.  He reported onset to be 1970, and that he was exposed to loud noise in the communications center. He also reported firing weapons without hearing protection.  After service, he worked as a mechanic and gas station owner without hearing protection.  The examiner diagnosed persistent bilateral tinnitus reported as ringing in both ears.  The examiner opined that it is less likely than that that the Veteran's tinnitus is related to service because he had normal hearing on separation and since then worked as a mechanic with exposure to loud noises without hearing protection.

As noted above, in a June 2010 statement by the Veteran, he noted that he had trouble with tinnitus before being discharged and that he began to seek care from VA for hearing complaints in 2004.  He indicated that he was exposed to loud noise from the teletype machines in the communications center and working next to diesel generators and the flight line. 

Tinnitus is a disability that is diagnosed based on self-report (lay observation by the person with such disability); hence, the Veteran is competent and eminently qualified to establish by his own accounts that he has tinnitus, and that he has had it continuously since service (which is one way of substantiating a service connection claim; see 38 C.F.R. § 3.303(b)).  Consequently, what is presented to the Board is the question of the Veteran's credibility (i.e., in his accounts that tinnitus arose with the trauma that occurred due to service, specifically his regular exposure to hazardous noise, and has persisted since) regarding his consistent complaints of tinnitus since service.  The conflicting evidence that must be addressed is that, on August 2009 VA audiological examination, the examiner opined that it is less likely than not that his tinnitus is related to service because of his post-service occupation as a mechanic.

It is not in dispute that the Veteran has tinnitus as the diagnosis of tinnitus is established based on subjective complaints (and generally is incapable of objective verification), and no medical provider has contested (and the Board finds no reason to question) the Veteran's reports that he has tinnitus.  One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case, and the Board finds no reason to question the credibility of his accounts.  There is nothing in the record that directly contradicts the Veteran's accounts.  Regarding opinion by the August 2009 VA examiner, the Board notes that that examiner did not directly address the credibility of the Veteran's lay accounts that the onset of his tinnitus was in 1970.  The observations supporting that examiner's opinion that the Veteran's tinnitus is related to his long post-service history of working as a mechanic does not account for onset in 1970.

Given that the Veteran's account of the acoustic trauma is consistent with the circumstances of his service (his DD Form 214 indicates that he served in the communications squadron and he has consistently related his noise exposure to working in the communications center), the Board finds his explanation that he has had tinnitus ever since service plausible and credible.  

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is shown that the Veteran has tinnitus that began in service and has persisted since.  The requirements for establishing service connection are met; service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

On the August 2009 VA audiological examination, the examiner diagnosed bilateral hearing loss.  The Veteran's STRs show the Veteran had normal hearing on separation, as noted by the August 2009 examiner.  The examiner opined that the Veteran's hearing loss was not related to service because his hearing was shown to be normal at separation and he had a post-service occupation as a mechanic which exposed him to noise levels from tools and machinery.  

Subsequently, in June 2010, the Veteran submitted an August 1972 statement from a private audiologist and a March 1971 audiometric evaluation which show a diagnosis of mild bilateral high frequency sensorineural hearing loss.  As the August 2009 examiner did not have the opportunity to consider this evidence showing some high frequency hearing loss as early as March 1971, an addendum opinion is necessary. 

Regarding a right foot injury, the Veterans STRs show that in July 1967, the Veteran dropped an engine on his foot.  He received a tetanus shot and X-rays were negative.  On March 2013 VA foot examination, the examiner diagnosed gout and opined that the Veteran's foot disability was not related to his July 1967 in service injury.  However, in the rationale, the examiner noted that he "couldn't find the treatment sheet, however there is an x-ray dated 7/26/67."  Review of the record revealed that the Veteran's STRs do in fact contain a treatment sheet of his foot injury in July 1967, including a note that he was given a tetanus shot.  This is pertinent evidence to the Veteran's claim and must be considered.  As it appears that the March 2013 examiner's opinion was based on an incomplete record and is therefore inadequate, remand for an adequate opinion addressing whether the Veteran's current foot complaints, including gout of the right toe, are related to this July 1967 injury (to include any treatment thereof) is required. 

Lastly, both on the August 2009 VA audiological examination and on the March 2013 VA examination, the Veteran reported seeking treatment at VA.  Specifically, at the August 2009 VA audiological examination, he reported being given a sleep aid for his tinnitus by VA and in his June 2010 statement indicated that VA had examined his ears several years after he began seeking treatment there in 2004.  However, there are no VA records associated with the claims file regarding hearing problems.  Additionally, there are no VA treatment records from 2004 to 2008, or since 2009.  As VA treatment records are constructively of the record, any outstanding VA treatment records must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all providers of treatment he has received for his hearing loss and/or right foot disability since discharge, and provide the releases necessary for VA to obtain records of such treatment.  Then, obtain and associate with the record the complete clinical records of all treatment from the sources identified.  If any private records are not received, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that such records are received.

2.  Associate with the record all VA treatment the Veteran has received for his hearing loss and right foot disabilities, to include any records from 2004 to 2008 and updated records since July 2009.

3.  The AOJ should forward the Veteran's record to the August 2009 VA examiner (if that examiner is unavailable, the record should be forwarded to another audiologist or otologist for review and the opinion sought) for review and an addendum opinion that considers and discusses, as necessary, the private August 1972 audiology report and the March 1971 audiometric evaluation showing mild high frequency sensorineural hearing loss.  The examiner should offer an opinion that responds to the following:

 (a) Please identify the likely etiology for the Veteran's hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service/exposure to noise trauma therein?  The examiner should consider and discuss as necessary the private August 1972 audiology report and the March 1971 audiometric evaluation showing mild high frequency sensorineural hearing loss.

 (b) If the Veteran's current hearing loss is determined to not likely be due to exposure to noise in service, please identify the etiology considered more likely.

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  The AOJ should forward the claims file to the March 2013 VA examiner (or other medical professional if the March 2013 examiner is not available) for an addendum opinion as to whether the Veteran's right foot disability is at least as likely as not (50 percent or greater probability) related to service, to encompass consideration of the July 1967 STR treatment sheet showing that the Veteran dropped an engine on his foot and received a tetanus shot. 

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  The AOJ should then readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


